           Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC                     )
                                              )
                Plaintiff,                    )
                                              )   C.A. No. 1:19-cv-11586-IT
      v.                                      )
                                              )
FITBIT, INC.,                                 )   JURY TRIAL DEMANDED
                                              )
                Defendant.                    )
                                              )
                                              )
                                              )


                PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF




                                          i
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 2 of 26



                                                TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    LEGAL STANDARDS .......................................................................................................1

III.   THE ASSERTED PATENTS ..............................................................................................2

       a.         U.S. Patent No. 6,013,007 (the ’007 Patent) ............................................................2

       b.         U.S. Patent No. 6,976,958 (the ’958 Patent) ............................................................2

       c.         U.S. Patent No. 7,088,233 (the ’233 Patent) ............................................................3

       d.         U.S. Patent No. 8,277,377 (the ’377 Patent) ............................................................4

IV.    LEVEL OF ORDINARY SKILL IN THE ART .................................................................4

V.     DISPUTED CONSTRUCTIONS ........................................................................................5

       a.         ’007 Patent: “means for computing athletic performance feedback data from the
                  series of time-stamped waypoints obtained by said GPS receiver” .........................5

            i.         Construction of functional language (claims 1, 21). ..........................................5

            ii.        The term is not indefinite (claims 1, 21). ...........................................................7

       b.         ’007 Patent: “means for suspending and resuming operation of said means for
                  computing when a speed of the athlete falls below a predetermined threshold”
                  (Claim 7) ................................................................................................................11

       c.         ’958 Patent: “in the event of an interruption of the wireless connection . . .
                  configured to store” (Claims 15, 16)......................................................................12

       d.         ’958 Patent: “memory” ..........................................................................................13

       e.         ’958 Patent: “internet-enabled wireless web device” ............................................14

       f.         ’958 Patent: “health parameter [or visual data] [indicative/corresponding to] of a
                  disease state or condition of a patient” ..................................................................15

       g.         ’233 Patent: “governing information transmitted between the first personal device
                  and the second device”...........................................................................................16

       h.         ’233 Patent: “first personal device” .......................................................................18

       i.         ’233 Patent: “wireless communication”.................................................................18

       j.         ’377 Patent: “indicating a physiological status of a subject” (Claims 1, 12) .........19

                                                                   ii
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 3 of 26



VI.   CONCLUSION ..................................................................................................................20




                                                              iii
               Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 4 of 26



                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Cases

Alfred E. Mann Found. for Sci. Research v. Cochlear Corp.,
  841 F.3d 1334 (Fed. Cir. 2016)................................................................................................. 15

AllVoice Computing PLC v. Nuance Comms., Inc.,
  504 F.3d 1236 (Fed. Cir. 2007)................................................................................................. 15

Applied Med. Resources Corp. v. U.S. Surgical Corp.,
  448 F.3d 1324 (Fed. Cir. 2006)................................................................................................... 5

Biomedino, LLC v. Waters Techs. Corp.,
  490 F.3d 946 (Fed. Cir. 2007)................................................................................................... 13

Cardia Pacemakers, Inc. v. St. Jude Med., Inc.,
  296 F.3d 1106 (Fed. Cir. 2002)................................................................................................... 6

Finisar Corp. v. DirecTV Grp., Inc.,
  523 F.3d 1323 (Fed. Cir. 2008)................................................................................................. 15

Koninklijke Philips, N.V. v. Zoll Med. Corp.,
  2014 U.S. Dist. LEXIS 113735 at *23-24 (D. Mass. Aug 15, 2014) ....................................... 14

McGinley v. Franklin Sports, Inc.,
 262 F.3d 1339 (Fed. Cir. 2001)............................................................................................. 6, 10

Medtronic Minimed Inv. v. Animas Corp.,
 21 F.Supp.3d 1060 (C.D. Cal. 2014) ........................................................................................ 14

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005)................................................................................................... 5

S3 Inc. v. NVIDIA Corp.,
  259 F.3d 1364 (Fed. Cir. 2001)................................................................................................. 15

Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996)..................................................................................................... 5

Statutes

35 U.S.C. § 112 ......................................................................................................................... 6, 10




                                                                      iv
           Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 5 of 26



I.      INTRODUCTION

        Plaintiff Philips North America, LLC (“Philips”) submits its opening claim construction

brief. As demonstrated below, Philips’s proposed constructions are grounded in the intrinsic

record and the plain meaning of various terms to a person of ordinary skill in the art, while

Defendant Fitbit, Inc’s (“Fitbit”) proposals are divorced from the specifications of the asserted

patents—in some instances going so far as to exclude exemplary embodiments. While Fitbit

might desire unreasonably broad constructions that would ensnare prior art, or unreasonably

narrower ones that would support non-infringement arguments, those are not the tenets that

should guide claim construction. Of note, despite advancing a number of unsupported

constructions in the present litigation, Fitbit has filed IPR petitions against the ’233, ’958, and

’377 Patents where it argued that no terms required construction.

II.     LEGAL STANDARDS

        Claim construction is supposed to stay true to the meaning that a claim would have to a

technically qualified person of ordinary skill in the art in light of the intrinsic record. Phillips v.

AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc). The patent specification “is the

single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996). Expert testimony can be useful “to ensure that the court’s

understanding of the technical aspects of the patent is consistent with that of a person of ordinary

skill in the art, or to establish that a particular term in the patent or the prior art has a particular

meaning in the pertinent field.” Philips, 415 F.3d at 1318.

        When claim construction involves disputed means-plus-function limitations, the Court

must identify the claimed function and the corresponding structure that performs that function.

See Applied Med. Resources Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1332 (Fed. Cir. 2006).



                                                    1
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 6 of 26



“Ordinary principles of claim construction govern the interpretation of the claim language used

to describe the function.” Cardia Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1113

(Fed. Cir. 2002). A means-plus-function claim is construed to cover “the corresponding

structure . . . described in the specification and equivalents thereof.” 35 U.S.C. § 112 ¶ 6; see

also McGinley v. Franklin Sports, Inc., 262 F.3d 1339, 1347 (Fed. Cir. 2001) (“Drafters of

means-plus-function claim limitations are statutorily guaranteed a range of equivalents extending

beyond that which is explicitly disclosed in the patent document itself.”)

III.   THE ASSERTED PATENTS

       a.      U.S. Patent No. 6,013,007 (the ’007 Patent)

       The ’007 Patent is entitled “Athlete’s GPS-Based Performance Monitor,” and an aspect

of the invention described therein utilizes a “Global Positioning System (GPS) based personal

athletic performance monitor for providing an athlete with real-time athletic performance

feedback data such as elapsed exercise time, distance covered, average pace, elevation

difference, distance to go and/or advice for reaching pre-set targets.” (Ex. 1 at Abstract.) One

embodiment of the ’007 Patent is an “Internet web site which displays comparison data

representing the relative performances of two or more athletes, provides customized individual

training advice and virtual competitions, and an opportunity for advertisers to reach highly well

defined potential customers.” (Ex. 1 at Abstract.) As shown in Fig. 2, an athlete wears the GPS-

based performance monitor 101 during an exercise session, while Fig. 6 provides a schematic

view of various components of an exemplary embodiment that includes a CPU and memory.

       b.      U.S. Patent No. 6,976,958 (the ’958 Patent)

       The ’958 Patent is entitled “Method and Apparatus for Health and Disease Management

Combining Patient Data Monitoring With Wireless Internet Connectivity,” and the invention

described therein “provides a method and system for assisting patients to manage a disease or

                                                 2
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 7 of 26



maintain healthy lifestyle by collecting health-related data and providing information in response

to those data by means of [an internet-enabled wireless web device (“WWD”)] designed to

display interactive information through a connection to the Internet.” (Ex. 2 at 3:27-32.)

       In an exemplary embodiment, an “internet-enabled wireless web device” (“WWD”), such

as a mobile phone, receives health parameters from a health monitoring device, such as a heart

rate monitor. (Ex. 2 at 3:44-51, 5:58-67). The health parameters correspond to a patient who can

be “a person under the care of a physician” or “a ‘normal’ or healthy individual who is interested

in maintaining a healthy physiologic balance.” (Ex. 2 at 6:7-11). An important feature of the

’958 Patent is the presence of an intermediary internet-enabled wireless web device, where the

intermediary device itself stores a health parameter—even when communication of the

intermediary device with the internet might be interrupted. (See e.g., Ex. 2 at, 14:19-33, Fig. 11.)

       c.      U.S. Patent No. 7,088,233 (the ’233 Patent)

       The ’233 Patent is entitled a “Personal Medical Device Communication System and

Method,” and utilizes “two-way communication devices and a bi-directional communication

network” and “provides multiple levels” of prioritization and various types of authentication.

(Ex. 3 at Title, Abstract). Fig. 5 demonstrates an exemplary embodiment of the invention:




                                                 3
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 8 of 26



(Ex. 3 at Fig. 5.) In Fig. 5, the personal device 100 of victim V is in short-range wireless

communication (via, for example, BLUETOOTH) with a second device of a bystander B. (See

Ex. 3 at 11:49-66.) The personal device of victim V can then be in wireless communication with

other aspects of the network. (See Ex. 3 at 12:1-37.)

       d.      U.S. Patent No. 8,277,377 (the ’377 Patent)

       The ’377 Patent is entitled “Method and Apparatus for Monitoring Exercise With

Wireless Internet Connectivity” and the invention described provides a method and apparatus

“for wireless monitoring of exercise, fitness, or nutrition by connecting a web-enabled wireless

phone to a device which provides exercise-related information, including physiological data and

data indicating an amount of exercise performed.” (Ex. 4 at Abstract.) The invention further

provides that an “application for receiving the exercise-related information and providing a user

interface may be downloaded to the web-enabled wireless phone from an internet server. The

exercise-related information may be transmitted to an internet server, and the server may

calculate and return a response.” (Ex. 4 at Abstract.)

IV.    LEVEL OF ORDINARY SKILL IN THE ART

       A person of ordinary skill in the art of the patented inventions is an individual with a.) at

least a bachelor’s degree in electrical engineering, computer engineering, computer science, or

the equivalent thereof, and b.) some experience with activity and/or health monitoring

technologies, or the equivalent thereof. For the ’007 Patent, a person of ordinary skill in the art

would additionally have experience with GPS technologies, while for the ’233 Patent a person of

ordinary skill in the art would also have experience with security in the context of wireless

communications. This level of ordinary skill is supported by the accompanying declaration of

Dr. Thomas L. Martin, PhD, who has much more than the ordinary level of skill in the art

pertinent to the patents. (See Ex. 5, Martin Decl. ¶ 11.)

                                                  4
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 9 of 26



       As used above, the term “or the equivalent thereof” is intended to mean that the required

levels of experience may be met by varying means, such as through educational experience –

e.g., a person of ordinary skill could potentially have less industry experience but some other

relevant educational experience or vice versa.

V.     DISPUTED CONSTRUCTIONS

       a.      ’007 Patent: “means for computing athletic performance feedback data from
       the series of time-stamped waypoints obtained by said GPS receiver”

               i.      Construction of functional language (claims 1, 21).

       As reflected in the Joint Claim Construction Chart (Dkt. 68-1 at 1), the parties do not

dispute that this term is governed by 35 U.S.C. § 112, ¶ 6, nor is there any real dispute as to

structure. 1 However, there is a dispute as to how the function “computing athletic

performance feedback data from the series of time stamped waypoints obtained by said

GPS receiver” should be construed: 2

      Philips’s Proposed Construction                      Fitbit’s Proposed Construction

determining any of the following from a            “athletic performance feedback data” means:
series of time-stamped waypoints obtained by       elapsed distance, current and average speeds and
said GPS receiver during and exercise              paces, calories burned, miles remaining and time
session: elapsed distance of an athlete; current   remaining.
or average speed of an athlete; current or
average pace of an athlete.

       The ’007 patent generally describes different types of “performance feedback” of

an athlete during an exercise session as including “elapsed time, elapsed distance, current

1
  Philips contends that any formal construction of structure include the language “and equivalents
thereof,” consistent with the law governing construction of means-plus-function claims.
McGinley v. Franklin Sports, Inc., 262 F.3d 1339, 1346-48 (affirming claim construction of
structure that included the phrase “and any equivalents of such structure”). Fitbit, however, has
baselessly rejected any such proposal.
2
  The Claim Construction Chart (Dkt. 68-1) further identifies Philips’s proposal for a narrative
construction for § 112 ¶ 6 claims that incorporates the requisite structure and function in a
manner that would be helpful, as opposed to confusing, for a potential jury.

                                                   5
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 10 of 26



and average speeds and paces, [and] current climbing rate.” (See Ex. 1 at 2:8-13; see also

Ex. 1 at Abstract (“athletic performance feedback data such as elapsed exercise time,

distance covered, average pace, elevation difference, distance to go and/or advice for

reaching pre-set targets.”).) Claims 1 and 21 of the ’007 Patent, however, concern only

athletic performance feedback data that is computed “from a series of time-stamped

waypoints obtained by a GPS receiver,” meaning that not all types of athletic

performance feedback data are claimed. For example, while the patent explains that a

“current climbing rate” or “elevation distance” constitute athletic performance feedback data, the

patent explains that this form of athletic performance feedback is computed from a barometric

pressure sensor and not a series of time-stamped GPS waypoints: “Elevation changes can be

determined by measuring changes in the atmospheric pressure. A barometric pressure sensor 610

is used to calculate the relative elevation changes during the exercise Session.” (Ex. 1 at 8:48-

51.) Climbing rate is therefore not “athletic performance feedback data” as contemplated by the

claim because it is not computed from a series of time-stamped GPS waypoints.

       The ’007 Patent also describes the types of data that can be calculated from GPS position

and time information, even though not everything that one can calculate from GPS data would

constitute “athletic performance feedback data.” Items that the patent discloses as

determinable from GPS waypoints includes “elapsed distance, current and average speeds and

paces, calories burned, miles remaining, and time remaining.” (Ex. 1 at 7:40-50.) In each

instance, the values must be computed from a “series of time stamped waypoints” as opposed to

simply current distance or current time.

       Philips’s proposed construction seeks to capture the overlap between what constitutes

athletic performance feedback data in the specification, which necessarily reflects feedback on


                                                 6
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 11 of 26



the athletes performance provided during an exercise session, and the set of items that the

specification discloses as being capable of being calculated from a series of time-stamped

waypoints. Meanwhile, Fitbit’s proposed construction seeks to interpret anything that may be

determined from GPS/location data as athletic performance feedback data, regardless of whether

it constitutes feedback to the athlete “from a series of time-stamped waypoints.” For example,

Fitbit’s proposed construction includes calories, however, the specification never contemplates

calories being provided as feedback data during an exercise session, as opposed to tracking

calories for some other purpose. This of course makes sense. Information such as distance,

speed and pace is the sort of information provided as feedback on an athlete’s performance

during an exercise session, while tracking calories has little to do with feedback on performance

as opposed to being useful for weight management over time. One would not provide feedback

on a runner’s performance in a race by noting how many calories they burned.

       Fitbit further proposes that the proposed construciton include “miles remaining” and

“time remaining,” both of which would require that a user input some sort of destination end

point for the exercise session—a step contrary to the calculation contemplated by either claim 1

or claim 21. Additionally, “miles remaining” would be a calculation based solely on the most

recent GPS location (rather than a series of time-stamped waypoints as required by the claim)

while the specification never identifies “time remaining” as a form of feedback data on an

athlete’s performance. (See Ex. 5, Martin Decl. ¶ 26.)

               ii.     The term is not indefinite (claims 1, 21).

       Fitbit further contends that, regardless of the construction adopted above, the claims are

indefinite because the specification fails to disclose an “algorithm” for implementing the claimed

function. (See Dkt. 68-1 at 1.) Yet it is Fitbit’s burden to provide indefiniteness with clear and

convincing evidence—a burden it cannot meet. That said, any inquiry into whether or not the

                                                 7
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 12 of 26



claimed function is supported by the specification requires that the above dispute on the

construction of function be resolved first, and Philips would ask for the ability to full brief

indefiniteness issues after claim construction. Even so, the claim is not indefinite.

        To survive a definiteness challenge for lack of algorithmic support under § 112 ¶ 6 the

specification need only “disclose, at least to the satisfaction of one of ordinary skill in the art,

enough of an algorithm to provide the necessary structure under § 112, ¶ 6.” Finisar Corp. v.

DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). The required algorithm can be

expressed “in any understandable terms including as a mathematical formula, in prose, or as a

flow chart, or in any other manner that provides sufficient structure.” Id (internal citation

omitted). The algorithm needs only to “disclose adequate defining structure to render the bounds

of the claim understandable to one of ordinary skill in the art.” AllVoice Computing PLC v.

Nuance Comms., Inc., 504 F.3d 1236, 1245 (Fed. Cir. 2007).

        Importantly, there is no requirement that the specification disclose information that a

person of ordinary skill would already know as “[t]he law is clear that patent documents need not

include subject matter that is known in the field of the invention and is in the prior art, for patents

are written for persons experienced in the field of invention.” S3 Inc. v. NVIDIA Corp., 259 F.3d

1364, 1371 (Fed. Cir. 2001). Thus, a patent provides adequate algorithmic structure if, based on

the specification, a person of ordinary skill would know to apply a well-known or basic formula

to achieve the recited function, even where said formula may not be expressly disclosed in the

specification. See e.g., Alfred E. Mann Found. for Sci. Research v. Cochlear Corp., 841 F.3d

1334, 1345 (Fed. Cir. 2016) (finding sufficient disclosure of an algorithm for calculating

impedance as a person of ordinary skill would know to apply Ohm’s law, even though it was not

expressly disclosed in the specification).



                                                   8
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 13 of 26



        Here, the structure for performing the claimed function is a central processing unit (CPU)

(a processor) that also utilizes memory and is connected to a GPS receiver module that provides

geographical position information signals to the memory where such information is stored. The

specification explains a structure as including a CPU 602 with memory 608 that receives location

signals from the GPS module. (See Ex. 1 at 5:38-50.) The series of time stamped waypoints are

accessed from the memory 602 to determine the “athletic performance feedback data.” Fig. 6

shows the central processing unit, memory, and GPS:




(Ex. 1 at Fig. 6.)

        There is little doubt that “one skilled in the art” would “know and understand what

structure corresponds to the means limitation.” Biomedino, LLC v. Waters Techs. Corp., 490

F.3d 946, 950 (Fed. Cir. 2007) (citations omitted). Fitbit is incorrect in asserting that computer



                                                 9
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 14 of 26



programming steps are the only way that structure may properly be specified. The specification

and the claim itself describe how the CPU interacts with other components, demonstrating that it

is not merely a “black box” that achieves a result but is an integrated structure of multiple

components. Koninklijke Philips, N.V. v. Zoll Med. Corp., 2014 U.S. Dist. LEXIS 113735 at

*23-24 (D. Mass. Aug 15, 2014) (J. Gorton); see also Medtronic Minimed Inv. v. Animas Corp.,

21 F.Supp.3d 1060, 1070-71 (C.D. Cal. 2014). The the claims are not the sort of unbounded

claims typically found invalid for lack of algorithmic support. Rather, the specification provides

that “the GPS receiver module 604 continuously determines the athlete’s geographical position

and stores it in the memory 608…” (Ex. 1, at 7:41-50.) and the claims require that athletic

performance feedback data be determined “from the series of time-stamped waypoints

obtained by the GPS receiver”—a meaningful limitation on the scope of the claim that one of

ordinary skill in the art would understand as providing the framework by which to calculated

athletic performance feedback data—no further algorithm is required.

       Second, if an algorithm beyond what is described by claims themselves were required, a

person of ordinary skill in the art would understand that the specification does disclose an

algorithm for computing various forms of elapsed distance, current and average speed, and

current and average pace from a series of GPS waypoints—that is the algorithm. A person of

ordinary skill would understand this as a sufficient algorithmic disclosure because all that is

required is a basic high school understanding of geometry and trigonometry to implement the

algorithm. See Alfred E. Mann Found., 841 F.3d at 1345. This understanding of math would be

well within the wheelhouse of a person of ordinary skill in the art, as explained in the

accompanying declaration of Dr. Thomas Martin, PhD. (See Ex. 5 Martin Decl. ¶¶ 18-25.)




                                                 10
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 15 of 26



       b.     ’007 Patent: “means for suspending and resuming operation of said means
       for computing when a speed of the athlete falls below a predetermined threshold”
       (Claim 7)

        Philips’s Proposed Construction                       Fitbit’s Proposed Construction

a processor (and equivalents thereof) that Indefinite
suspends said computing when a speed of the
athlete is below a predetermined threshold and
resumes said computing when a speed of the
athlete is not below said predetermined threshold

       The dispute on this § 112 ¶ 6 term again boils down to whether additional algorithmic

support in the specification is required to avoid indefiniteness (it is not), though Philips further

believes that construction of the function would be helpful to the court and jury. Philips’s

proposed construction is consistent with the disclosure of the specification, which describes how

the invention may suspend or resume activities depending on the speed of an athlete:

               A smart algorithm based on measured parameters such as speed,
               pace, exercise type, heart rate, and so forth can be optionally used
               to automatically determine if the athlete has temporarily suspended
               exercising and temporarily pauses monitoring until exercise is
               resumed.

(Ex. 1 at 8:5-13.)      While the specification contemplates a “smart algorithm” making a

determination based on multiple input parameters—claim 7 only claims a dumb one:

“suspending and resuming operation of said means for computing when a speed of the athlete

falls below a predetermined threshold.” Accordingly, it would be improper to construe the

claim as requiring a “smart algorithm” as Fitbit suggests—solely for the purpose of then arguing

indefiniteness—when the plain language of the claim is itself directed to a more simple

implementation: suspending operations when speed drops below a threshold, and resuming them

once the speed is not below said threshold. The claim is not indefinite.




                                                  11
           Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 16 of 26



       Philips further requests that the Court construe the term to avoid potential confusion by

an eventual fact finder or disingenuous arguments by Fitbit. The concern is that without a formal

construction, Fitbit may argue that the claimed function requires both suspending and resuming

operations when a speed of the athlete falls below a predetermined threshold (e.g. at the very

same time). That of course is not what the specification contemplates, and not what was

intended by the claim language.       Accordingly, Philips’s proposed construction should be

adopted.

       c.     ’958 Patent: “in the event of an interruption of the wireless connection . . .
       configured to store”

    Philips’s Proposed Construction                     Fitbit’s Proposed Construction
                                               Claim 16: stores the health parameter or visual data
No construction necessary.
                                               in a memory or on the removable memory device in
                                               response to the event
                                               Claim 15: stores the health parameter from the
                                               health monitoring device in a memory or on a
                                               removable memory device in response to the event

       No construction is required as the term means exactly what it says: that the internet-

enabled wireless web device (“WWD”) is configured to store the health parameters in the event

of an interruption of the wireless connection. There is no requirement, as Fitbit suggests, that the

storage of the health parameter be made “in response” to an event—those words never appear in

the specification or prosecution history. The claim speaks to what happens “in the event of an

interruption” and that during such event, the device is “configured to store.” Fitbit’s construction

would exclude embodiments of the specification and should not be adopted.

       Thus, the specification contemplates storing data in memory in the time period after an

interruption of the wireless connection: “in the case of a dropout or other disruption of wireless

service (step 218 of FIG. 11), the data may be stored on the memory device or in the WWD if it



                                                12
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 17 of 26



has not already been, as may be the case for streamed data (step 216 of FIG. 11).” (Ex. 2 at

14:24-27.) The point of the specification is that storage happens during the event of interruption

(i.e., “in the event of an interruption”) Figure 11 further substantiates this as Step 216 explicitly

contemplates that data is stored during an interruption. (See Fig. 11 and step 298.)

       d.       ’958 Patent: “memory”

      Philips’s Proposed Construction                     Fitbit’s Proposed Construction

No construction necessary.                         persistent data storage
Alternatively: “any device capable of storing
information, including temporary storage”

       The term “memory” should be given its plain and ordinary meaning. Fitbit’s proposed

construction “persistent data storage” improperly adds the vague and unsupported requirement of

“persistence” to the term that is neither found in the specification nor any reasonable reading of

it. Fitbit’s proposed construction also does more harm than good, as it not clear what constitutes

“persistent” data storage versus “non-persistent” data storage. Merriam-Webster defines

“persistent” as “retained beyond the usual period,” which begs the question: what is the usual

period? (See Ex. 7.) Fitbit provides no guideposts in its construction, nor is it one supported by

the specification—which contemplates any device capable of storing information as memory.

       To the extent that the Court determines a construction is necessary for this term, Philips

proposes a construction consistent with the plain and ordinary meaning of the term, and which

makes it clear that temporary storage of information is included. Both technical and non-

technical dictionaries include temporary storage in the definition of memory. (See e.g. Ex. 8,

Cambridge Business English Dictionary (defining memory as “the part of a computer in which

information or programs are stored either permanently or temporarily, or the amount of space

available on it for storing information”); Ex. 9, Oxford Dictionary of Electronics & Electrical


                                                 13
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 18 of 26



Engineering (defining memory as “Any device or physical medium associated with a computer

and used to store information for subsequent retrieval.”).)

       e.       ’958 Patent: “internet-enabled wireless web device”

      Philips’s Proposed Construction                      Fitbit’s Proposed Construction

a device designed to display interactive            No construction necessary.
information through a connection to the
Internet

       The specification demonstrates that an “internet-enabled wireless web device” (“WWD”)

is more than just a device capable of transmitting information to the Internet. Rather, a WWD

provides an interactive connection to the Internet, allowing the device to display information

from the Internet to a user, and allowing the user to interact with the Internet.

       The specification distinguished prior art systems that “currently lack[] employment of

full back-end server functionality with which to provide a wide range of interactive

communication with the patient. Instead, such systems, if internet-enabled are often limited to

a mere one-way non-interactive data transfer via a modem.” (Ex. 2 at 2:27-32 (emphasis

added).) In contrast, “the present invention provides a method and system for assisting patients

to manage a disease or maintain healthy lifestyle by collecting health-related data and providing

information in response to those data by means of a WWD designed to display interactive

information through a connection to the Internet.” (Ex. 2, at 3:27-32 (emphasis added).) Thus,

the specification considers the ability to “display interactive information through a connection to

the Internet” a defining characteristic of an internet enabled wireless web device.

       This is further supported by the exemplary embodiments of a WWD found in the

specification, all of which are examples of interactive internet-enabled devices, including a

“web-enable mobile phone,” a “palm, handheld or laptop computer, or a PDA, equipped with a


                                                 14
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 19 of 26



wireless modem,” and a “hybrid device that combines the functions of a computer, PDA and

telephone.” (Ex. 2, at 3:43-51.)

        Fitbit, however, has asserted that various prior art devices that do not display interactive

information, but which rather simply engage in the one-way transmission of information as

contemplated by the prior art that the patent distinguishes, meet this limitation of the claim.

Accordingly, construction is necessary.

        f.      ’958 Patent: “health parameter [or visual data] [indicative/corresponding to]
        of a disease state or condition of a patient”

        Philips’s Proposed Construction                    Fitbit’s Proposed Construction

No construction necessary.                        information used by health care professionals
Alternatively: “the health parameter indicative in medically diagnosing / treating a patient
of [or visual data corresponding to] a disease
state or condition of a person under the care of
a physician or a healthy individual interested in
maintaining a healthy physiologic balance”

        While no construction of this term is necessary, Philips proposes an alternative

construction to Fitbit’s that construes the term “patient” as explicitly defined in the ’958 Patent:

“The term ‘patient’ is used, in addition to a person under the care of a physician, to also

refer to a ‘normal’ or healthy individual interested in maintaining a healthy physiologic

balance.” (Ex. 2 at 6:7-11 (emphasis added); see also id. at 3:27-29 (“the present invention

provides a method and system for assisting patients to manage a disease or maintain healthy

lifestyle . . . .”), 2:58-65, 3:6-26, and 5:62-66.)

        In contrast, Fitbit proposes no construction of the word “patient,” but instead tries to

construe every other word in the phrase in a manner inconsistent with the specification’s

understanding of the word “patient.” In doing so, Fitbit hopes to limit the claims to medical




                                                      15
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 20 of 26



diagnosis or treatment in a misguided effort to eventually argue that, since its products are not

FDA approved, Fitbit cannot infringe. Fitbit’s proposed construction should be rejected.

        g.     ’233 Patent: “governing information transmitted between the first personal
        device and the second device”

        Philips’s Proposed Construction                    Fitbit’s Proposed Construction

controlling the transmission of information No construction necessary.
between the first personal device and the
second device

        Fitbit contends that no construction of this term is necessary, yet advances invalidity

contentions that would effectively render the term completely meaningless—equating the term

with features of the prior art Bluetooth protocol, which is itself discussed in the specification.

This is so despite the fact that the Examiner identified this limitation as the basis for allowing the

claim. (Ex. 6, Notice of Allowance.) Philips’s proposed construction—as supported by the

specification and the accompanying declaration of Dr. Thomas Martin, Ph.D—reflects the fact

that the claim element provides an additional level of security for controlling the transmission of

information beyond what might be provided by any particular communications protocol used to

effectuate transmission (but which does not control the transmission).

        As noted throughout the specification and the accompanying declaration of Dr. Martin,

and perhaps not disputed by Fitbit, a key aspect of invention is security and access to sensitive

information. To that end, the patent explains how it provides a system with “multiple levels of

prioritization, authentication of a person (task, step, process or order), and confirmation via

interrogation of person, device, or related monitor.” (Ex. 3 at Abstract; Ex. 5, Martin Decl. ¶

28.).

        The embodiment of Fig. 5, which is briefly described above, is particularly helpful to

understanding security in the context of the invention (See Section III(c), above.) Important in

                                                 16
         Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 21 of 26



this embodiment is the idea that “the ability of various entities spread around a network to

receive and/or transmit to and control the personal device 100 requires some measure of

security.” (Ex. 3 at 13:27-30; Ex. 5, Martin Decl. ¶ 29.) To that end, the patent describes how

               “Only authorized agents should be allowed access to the device
               100. For example, in the example shown in FIG. 5, only
               responding personnel RP (such as trained paramedics) who are on
               the scene of the event may be allowed to send a command to the
               personal device 100 causing the personal device 100 to dispense
               medication to the victim. Certainly, the bystander B should not
               be allowed this level of access, even though the bystander B’s
               personal wireless device 600 may be acting as an intermediary in
               communication from the personal device 100 to the dispatcher D.”

(Ex. 3 at 13:30-41 (emphasis added).)

       As Dr. Martin explains, “[t]his disclosure demonstrates that, beyond the communications

protocols that might be utilized to implement a short-range wireless communication scheme

between the first personal device of victim V and a second device of bystander B (or a second

device of responding personnel RP once on site), an additional level of security is required that

controls the transmission of information between the devices.” (Ex. 5, Martin Decl. ¶ 30.) This

additional level of security, one that specifically controls the transmission of information, is

reflected in the disputed claim term, which specifically requires that information transmitted

between the first personal device and the second device be governed in a fashion consistent with

the description in the specification—i.e. that the transmission of information between the first

personal device and the second device be controlled in some manner. (See Ex. 5, ¶¶ 31-32.)

While the specification may describe other forms of security that do not control the transmission

of information (such as, for example, encryption), that is not what was intended by the language

actually used in the claim. (See Ex. 5, Martin Decl. ¶ 33.)

       Indeed, that Philips’s construction is what one of ordinary skill would understand is

further supported by the plain and ordinary meaning of the term “govern” which means to

                                                17
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 22 of 26



control. (See Ex. 5, Martin Decl. ¶ 35; Ex. 10, Collins English Dictionary (defining “govern” as

“to control or determine”); Ex. 7, Merriam-Webster Dictionary (defining “govern” as “to control,

direct, or strongly influence the actions and conduct of”).) Philips’s proposed construction

should be adopted.

       h.       ’233 Patent: “first personal device”

       Philips’s Proposed Construction                    Fitbit’s Proposed Construction

No construction necessary.                         personal medical device
Alternatively: a device for private use by a
person

       There is no basis on which to construct “first personal device” in the claim as a “personal

medical device,” an apparent attempt by Fitbit to again avoid infringement by arguing that its

devices are not medical devices because they are not FDA approved. The Court should decline

the construction as it is inconsistent with the claim language itself and the specification. While

some embodiments of the specification specifically describe a “personal medical device 100” or

“PMD 100,” said device 100 is also described as simply a “personal device 100.” (See Ex. 3, at

8:50-67, 9:12-15, 9:49-12:49, 13:29-54, 14:9-19, 14:49-51.)

       Accordingly, to the extent construction is required, the term should be construed

consistent with how the specification uses the term “personal device” to describe a device

associated with a person, rather than an institution. (See Ex. 3 at Abstract (“A personal and/or

institutional health and wellness communication system….”). Philips proposed construction is

therefore derived from the common dictionary definition of the word “personal.” (See Ex. 7,

Merriam-Webster Dictionary (defining “personal” as “of, relating to, or affecting a

particular person : PRIVATE, INDIVIDUAL”).)

       i.       ’233 Patent: “wireless communication”


                                                18
            Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 23 of 26




       Philips’s Proposed Construction                    Fitbit’s Proposed Construction

an over-the-air communication (e.g. using No construction necessary.
radiofrequency (RF), infrared, or optical
techniques).

       Despite offering no construction of the term in the Joint Claim Construction Chart (Dkt.

68-1), Fitbit has taken the unreasonably broad position that wireless communications are simply

those “without wires.” Accordingly, Fitbit’s invalidity contentions assert a prior art reference

where the purported “wireless” communications occur over a “body local area network,” where

wires are replaced with the human body as a medium for conducting an electrical signal. This

understanding of what constitutes “wireless communication” is fundamentally at odds with the

specification, which contemplates over-the-air wireless communication techniques, most

prominently via “radio frequency (RF)” signals, but with mention of “infrared” and “optical”

techniques as well. (See Ex. 3 at 4:43-5:3.) What is not contemplated is replacing wires with

other conductors and simply calling that “wireless.”

       Fitbit’s interpretation of the term as “without wires” is simply too broad and

unreasonable. Sending mail via the postal service is literally communication “without wires,”

but obviously should not be considered “wireless communication.” Here it is clear from the

context of the invention, and the specific examples of wireless communication contained therein,

that Philips’s proposed construction should be adopted.

       j.       ’377 Patent: “indicating a physiological status of a subject” (Claims 1, 12)

       Philips’s Proposed Construction                    Fitbit’s Proposed Construction

No construction required.                          indication of a subject’s current physiological
                                                   state




                                                19
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 24 of 26



       Besides changing the part of speech (indicating vs. indication of) for no apparent reason,

Fitbit’s proposed construction merely replaces “a physiological status” with “current

physiological state,” which is of course not what the claim recites. The further limiting adjective

is not in the claim. And, the improper addition of “current” finds no support in the specification

or prosecution history, and is inconsistent with several embodiments, and begs the question:

what counts as “current”?

       The specification describes how physiological status can be monitored during a host of

activities: “In general, in the health management embodiment, the system may be employed to

monitor the physiologic status of a healthy subject while eating, exercising, or performing other

activities.” (Ex. 4, at 3:33-36.) The claim at issue here is specifically focused on exercising, and,

consistent with the specification, requires that “data indicating a physiological status of a subject

is received at least partially while the subject is exercising.” (Ex. 4 at Claim 1.) Fitbit’s proposed

construction would seem to require that all of this data be received while exercising so that it is

“current”—that would contradict the express language of the claim itself, which contemplates

that only some of the data need be received during exercise.

VI.    CONCLUSION

       For the all the foregoing reasons, Philips requests that its proposals for each of the

disputed claim terms, which are supported by the intrinsic record, relevant dictionary definitions,

and the expert testimony of Dr. Martin, be adopted and that Fitbit’s proposals be declined.




                                                 20
        Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 25 of 26



Dated: June 5, 2020                        Respectfully Submitted,



                                            /s/ Eley O. Thompson
                                           Ruben J. Rodrigues (BBO 676,573)
                                           Lucas I. Silva (BBO 673,935)
                                           John W. Custer (BBO 705,258)
                                           FOLEY & LARDNER LLP
                                           111 Huntington Avenue
                                           Boston, MA 02199
                                           Phone: (617) 342-4000
                                           Fax: (617) 342-4001
                                           rrodrigues@foley.com
                                           lsilva@foley.com
                                           jcuster@foley.com


                                           Eley O. Thompson (pro hac vice)
                                           FOLEY & LARDNER LLP
                                           321 N. Clark Street
                                           Suite 2800
                                           Chicago, IL 60654-5313
                                           Phone: (312) 832-4359
                                           Fax: (312) 832-4700
                                           ethompson@foley.com


                                           Counsel for Philips North America LLC




                                      21
          Case 1:19-cv-11586-IT Document 73 Filed 06/05/20 Page 26 of 26



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on June 5, 2020, a copy of the foregoing document

was filed with the Court through the ECF system and that a copy will be electronically served on

registered participants as identified on the Notice of Electronic Filing.



                                              By:      /s/ Ruben J. Rodrigues




                                                 22
